Exhibit 10.4

EXECUTION COPY

AMENDMENT NO. 2

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made as of August 1, 2013 by and among Central Garden & Pet Company, a
Delaware corporation (the “Company”), the Subsidiary Guarantors party hereto,
the institutions listed on the signature pages hereto and JPMorgan Chase Bank,
National Association, as the administrative agent for the “Lenders” referred to
below (the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings given to them in the “Credit
Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the signatories hereto are parties to that certain Amended and Restated
Credit Agreement, dated as of June 25, 2010, among the Company, the Subsidiary
Borrowers from time to time parties thereto, the financial institutions from
time to time parties thereto (the “Lenders”) and the Administrative Agent (as
the same may from time to time be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”);

WHEREAS, the Subsidiary Guarantors party hereto and the Administrative Agent are
parties to that certain Amended and Restated Guaranty, dated as of June 25, 2010
(as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Subsidiary Guaranty”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement and the
Subsidiary Guaranty on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Subsidiary Guarantors party hereto, the Lenders party hereto and the
Administrative Agent have agreed to the following amendments to the Credit
Agreement.

1. Amendments to the Credit Agreement. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement is hereby amended as follows:

(a) The definition of “Dollar Amount” appearing in Section 1.01 of the Credit
Agreement is amended to delete the phrase “the equivalent in such currency of
Dollars” appearing therein and to replace such phrase with “the equivalent
amount thereof in Dollars”.

(b) The definition of “Senior Subordinated Notes” appearing in Section 1.01 of
the Credit Agreement is amended to delete the phrase “Senior Note Indenture”
appearing therein and to replace such phrase with “Senior Subordinated Note
Indenture”.

(c) The definition of “Statutory Reserve Rate” appearing in Section 1.01 of the
Credit Agreement is amended to delete the phrase “the Financial Services
Authority” appearing therein and to replace such phrase with “the Financial
Conduct Authority, the Prudential Regulation Authority”.



--------------------------------------------------------------------------------

(d) Section 1.01 of the Credit Agreement is amended to (i) delete the definition
of “Mandatory Cost” appearing therein and (ii) add the following definitions
thereto in the appropriate alphabetical order and, where applicable, replace the
corresponding previously existing definitions:

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen and (v) any other currency agreed to by the Administrative
Agent and each Lender.

“A/R and Inventory Amount” means, as of any date of determination, the sum of
(i) 80% of the aggregate net reported value as of such date of all accounts
receivable of the Company and its consolidated Subsidiaries (for the avoidance
of doubt, excluding intercompany accounts receivable and all Receivables of the
Company or any Receivables Seller which have been sold or transferred to a
Receivables Entity or any other Person pursuant to a Receivables Factoring
Arrangement or a Receivables Securitization Facility) plus (ii) 50% of the
aggregate book value of all inventory of the Company and its consolidated
Subsidiaries, all as determined in accordance with GAAP.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

2



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by the British Bankers Association (or any other
Person that takes over the administration of such rate for such Agreed Currency)
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on
the Quotation Day for such Interest Period; provided that, if the LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the LIBO Rate
shall be the Interpolated Rate at such time, subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day that is generally treated as the rate fixing
day by market practice in the applicable interbank market, as determined by the
Administrative Agent.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations outstanding on the Effective Date or otherwise
from time to time owing to one or more Lenders or their respective Affiliates;
provided that the definition of “Secured Obligations” shall not create or
include any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.

“Specified Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder.

(e) Section 2.14 of the Credit Agreement is hereby amended to (i) add the phrase
“and binding” immediately following the phrase “shall be conclusive” appearing
in clause (a) thereof, (ii) add the parenthetical “(including, without
limitation, by means of an Interpolated Rate)” immediately following the phrase
“adequate and reasonable means” appearing in clause (a) thereof and (iii) add
the phrase “or the applicable Agreed Currency” immediately following the phrase
“in such Borrowing for such Interest Period” appearing in clause (b) thereof.

(f) Section 2.15(a)(i) of the Credit Agreement is hereby amended to insert a
reference to “liquidity,” immediately after the reference to “special deposit,”
appearing therein.

 

3



--------------------------------------------------------------------------------

(g) Section 2.15(b) of the Credit Agreement is hereby amended to (x) insert the
words “or liquidity” immediately after the first reference to “capital”
appearing therein and (y) insert the words “and liquidity” immediately after the
reference to “capital adequacy” appearing therein.

(h) Section 2.18(b) of the Credit Agreement is hereby amended to insert the
following as a new sentence immediately following the first sentence thereto:

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

(i) Section 6.15(a) of the Credit Agreement is hereby restated in its entirety
as follows:

(a) Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
June 26, 2010 for the period of 4 consecutive fiscal quarters ending with the
end of such fiscal quarter, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than:

i. 2.50 to 1.00 as of the last day of any fiscal quarter (other than the fiscal
quarters ending on or about June 30, 2013, September 30, 2013, December 31, 2013
and March 31, 2014); and

ii. 2.25 to 1.00 as of the last day of the fiscal quarters ending on or about
June 30, 2013, September 30, 2013, December 31, 2013 and March 31, 2014.

(j) Section 6.15 of the Credit Agreement is hereby amended to insert the
following as a new Section 6.15(c) immediately following Section 6.15(b):

(c) Minimum Asset Coverage Ratio. The Company will not permit the ratio,
determined as of the end of the fiscal quarters ending on or about June 30,
2013, September 30, 2013, December 31, 2013 and March 31, 2014, of (i) the A/R
and Inventory Amount to (ii) Consolidated Senior Secured Indebtedness,
determined in each case, as of the last day of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 1.10 to 1.00.

(k) Section 9.04(d) of the Credit Agreement is amended to delete the phrase “a
Federal Reserve Bank” appearing therein and to replace such phrase with “a
Federal Reserve Bank or other central bank having jurisdiction over such
Lender”.

(l) Article X of the Credit Agreement is hereby amended to insert the following
as a new paragraph immediately preceding the final paragraph thereof:

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

4



--------------------------------------------------------------------------------

(m) Schedule I of Exhibit I to the Credit Agreement is hereby amended to restate
item I.E.(d) therein as follows:

(d) Minimum Interest Coverage Ratio             to 1.001

(n) Schedule I of Exhibit I to the Credit Agreement is hereby further amended to
insert the following item I.H. as a new item immediately following item I.G.
therein:

 

H. Minimum Asset Coverage Ratio2

  

(a) A/R and Inventory Amount as of the last day of the applicable fiscal quarter

   $ ____________   

(b) Consolidated Senior Secured Indebtedness as of the last day of the
applicable fiscal quarter

   $ ____________   

(c) Asset Coverage Ratio (ratio of Item I.H.(a) to Item I.H.(b)

     ______ to 1.00  

(d) Minimum Asset Coverage Ratio

     1.10 to 1.00   

(o) Schedule 2.02 to the Credit Agreement is hereby deleted in its entirety.

2. Amendments to the Subsidiary Guaranty. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Subsidiary Guaranty is hereby amended as follows:

(a) Section 2 of the Subsidiary Guaranty is amended to add the parenthetical
“(provided, however, that the definition of “Guaranteed Obligations” shall not
create or include any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor)” immediately following the phrase “all of the foregoing being
referred to collectively as the “Guaranteed Obligations”” appearing therein.

(b) The Subsidiary Guaranty is amended to add the following as a new Section 24
thereto:

SECTION 24. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty or Article X of the Credit
Agreement, as applicable, in respect of

 

 

1  Minimum Interest Coverage Ratio as of the end of any fiscal quarter is the
level prescribed in Section 6.15(a).

2 

Minimum Asset Coverage Ratio only tested as of the end of the fiscal quarters
ending on or about June 30, 2013, September 30, 2013, December 31, 2013 and
March 31, 2014.

 

5



--------------------------------------------------------------------------------

  Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 24 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 24 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 24 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 24 constitute, and this Section 24 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

3. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof if, and only if on such date:

(a) The Administrative Agent shall have received duly executed copies of this
Amendment from the Company, the Subsidiary Guarantors, the Required Lenders and
the Administrative Agent;

(b) The Administrative Agent shall have received all fees and expenses of the
Administrative Agent (including, to the extent invoiced, attorneys’ fees and
expenses) in connection with the Credit Agreement (including this Amendment);
and

(c) JPMorgan Securities LLC and the Administrative Agent, including for the
benefit of the Lenders, shall have received all fees payable in connection with
the Credit Agreement (including this Amendment) as separately agreed.

4. Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as follows:

(a) Such Loan Party has the power and authority and legal right to execute and
deliver this Amendment and the Credit Agreement (as modified hereby) and/or the
Subsidiary Guaranty (as modified hereby), as applicable, and to perform its
obligations hereunder and thereunder. The execution and delivery by such Loan
Party of this Amendment and the performance of its obligations hereunder and
under the Credit Agreement (as modified hereby) and/or the Subsidiary Guaranty
(as modified hereby), as applicable, have been duly authorized by proper
proceedings, and this Amendment and the Credit Agreement (as modified hereby)
and/or the Subsidiary Guaranty (as modified hereby), as applicable, constitute
legal, valid and binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) Neither the execution and delivery by such Loan Party of this Amendment, nor
the consummation of the transactions herein contemplated, nor compliance with
the provisions hereof or of the Credit Agreement (as modified hereby) and/or the
Subsidiary Guaranty (as modified hereby), as applicable, (i) will require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (iii) will violate or
result in a default under any indenture, agreement or other instrument
evidencing Material Indebtedness binding upon the Company or any of its
Subsidiaries or its assets (including, without limitation, the Senior
Subordinated Note Indenture and the Senior Subordinated Notes), or give rise to
a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries or (iv) will result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, other than Liens created
under the Loan Documents.

 

6



--------------------------------------------------------------------------------

(c) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Company set forth in the Credit Agreement
(as modified hereby) and the other Loan Documents are true and correct in all
material respects (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

5. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of this Amendment, each reference to the Credit
Agreement and the Subsidiary Guaranty in the Credit Agreement, the Subsidiary
Guaranty or any other Loan Document shall mean and be a reference to the Credit
Agreement and the Subsidiary Guaranty, as the case may be, as modified hereby.
This Amendment is a Loan Document pursuant to the Credit Agreement and shall
(unless expressly indicated herein or therein) be construed, administered, and
applied, in accordance with all of the terms and provisions of the Credit
Agreement.

(b) The Company (i) agrees that this Amendment and the transactions contemplated
hereby shall not limit or diminish the obligations of the Company arising under
or pursuant to the Credit Agreement and the other Loan Documents to which it is
a party, (ii) reaffirms its obligations under the Credit Agreement and each and
every other Loan Document to which it is a party (including, without limitation,
each applicable Collateral Document), (iii) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Holders of Secured Obligations) pursuant to any of the
Loan Documents, and (iv) acknowledges and agrees that, except as specifically
modified above, the Credit Agreement and all other Loan Documents executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c) Each of the undersigned Subsidiary Guarantors, by its signature below,
hereby (a) acknowledges and consents to the execution and delivery of the
Amendment by the parties thereto, (b) agrees that the Amendment and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Collateral Documents and the other
Loan Documents to which it is a party, (c) reaffirms all of its obligations
under the Loan Documents to which it is a party, (d) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Holders of Secured Obligations) pursuant to any of the
Loan Documents, and (e) acknowledges and agrees that each Loan Document executed
by it remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of or
consent to any modification of any provision of the Credit Agreement or any
other Loan Documents executed and/or delivered in connection therewith.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7



--------------------------------------------------------------------------------

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

*******

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

CENTRAL GARDEN & PET COMPANY, as the Company By:   /s/ Lori Varlas Name:   Lori
Varlas Title:   Chief Financial Officer

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ALL-GLASS AQUARIUM CO., INC. B2E BIOTECH, LLC B2E CORPORATION FARNAM COMPANIES,
INC. FOUR PAWS PRODUCTS, LTD. GRO TEC, INC. GULFSTREAM HOME & GARDEN, INC.
KAYTEE PRODUCTS INCORPORATED MATSON, LLC NEW ENGLAND POTTERY, LLC PENNINGTON
SEED, INC. PETS INTERNATIONAL, LTD. T.F.H. PUBLICATIONS, INC.

WELLMARK INTERNATIONAL,

each as a Subsidiary Guarantor

 

For each of the foregoing entities:

By:   /s/ Lori Varlas Name:   Lori Varlas Title:   Chief Financial Officer

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent, the Issuing Bank, the Swingline Lender

and a Lender

By:   /s/ Alex Rogin Name:   Alex Rogin Title:   Vice President  

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Kelly Gunter Name:   Kelly Gunter Title:  
Director

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Joel Harvill Name:   Joel Harvill Title:
  Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender By:   /s/ Michael Coseglia
Name:   Michael Coseglia Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”

NEW YORK BRANCH,

as a Lender By:   /s/ Mike Falter Name:   Mike Falter Title:   Vice President
By:   /s/ Craig Squires Name:   Craig Squires Title:   Managing Director

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:   /s/ James H. Matzat Name:   James H. Matzat
Title:   Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ J. Casey Cosgrove Name:   J. Casey
Cosgrove Title:   Director

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:   /s/ Elizabeth Karbousky Name:   Elizabeth
Karbousky Title:   Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Kurban H. Merchant Name:  
Kurban H. Merchant Title:   Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Dusan Lazarov Name:  
Dusan Lazarov Title:   Director By:   /s/ Michael Getz Name:   Michael Getz
Title:   Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Christopher R. Lee Name:   Christopher
R. Lee Title:   Assistant Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Elise M. Moore Name:   Elise M. Moore
Title:   Senior Vice President

 

Signature Page to Amendment No. 2

to Central Garden & Pet Company Amended and Restated Credit Agreement